This is an application for a writ of supersedeas, presented some time ago, asking for a stay of proceedings in the trial court in the case of City of Los Angeles v. J.G. Oliver,Leonard J. Woodruff, and others, then pending on appeal in this court and still pending here for certain purposes. Upon the presentation of the application a temporary supersedeas was ordered. Upon oral argument the order was not disturbed. On December 5, 1930, we filed our opinion disposing of the appeal, by it affirming the judgment.
[1] This conclusion having been reached by us, we think the temporary supersedeas should not stand for the few remaining days during which the cause in which the appeal was taken will besub judice in this court for the purpose of passing upon a possible petition for rehearing. All points presented on the appeal having been determined adversely to petitioner, appellant on the appeal, the cause is in a very different situation from that it occupied when the temporary supersedeas was issued. We are satisfied that the appeal is without merit.
The order for a temporary supersedeas is vacated.
Thompson (Ira F.), J., concurred.
Craig, J., and Archbald, J., pro tem., were not present at the oral argument and did not participate in the foregoing decision.